Citation Nr: 1123661	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 0 percent for kidney stones.

2. Entitlement to an initial disability rating in excess of 10 percent for adjustment disorder with anxiety and depressed mood.

3. Entitlement to an initial disability rating in excess of 10 percent for migraine headaches.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2003 to March 2008.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Decatur, Georgia, and has subsequently been transferred to the Atlanta, Georgia, RO.

The Veteran has indicated that she cannot work due to her service-connected disabilities.  Such allegations are sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The RO has not yet considered this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (finding that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  It appears that the Veteran may be claiming TDIU, and as such, this issue is REFERRED to the RO for appropriate action

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to further appellate review.  In this regard, in several statements submitted to the RO by the Veteran, she has asserted that her service-connected disabilities are not accurately reflected in the disabilities ratings. 

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The evidence of record indicates the Veteran was afforded VA examinations in June and July 2008 in conjunction with her claims for service connection for the disabilities listed above.  The Board however, is of the opinion that new examinations are necessary to assess the current severity of her disabilities.  Under these circumstances, the Board is of the opinion that VA examinations are necessary to ascertain the current manifestations and severity of the Veteran's kidney stones, adjustment disorder with anxiety and depressed mood, and migraine headaches.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on her part is required.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an examination with the appropriate medical specialist to ascertain the current severity and manifestations of her kidney stones.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's kidney stones in detail. Lastly, the examiner is requested to offer an opinion as to the degree of functional impairment the Veteran's kidney stones produces in her capacity for performing substantially gainful employment and whether such employment is possible given the severity of the disability.

2. The Veteran should be afforded a psychiatric examination to ascertain the current severity and manifestations of her adjustment disorder with anxiety and depressed mood.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's disorder in detail.  Lastly, the examiner is requested to offer an opinion as to the degree of functional impairment the Veteran's disorder produces in her capacity for performing substantially gainful employment and whether such employment is possible given the severity of the adjustment disorder with anxiety and depressed mood.

3. The Veteran should be afforded an examination with the appropriate medical specialist to ascertain the current severity and manifestations of her migraine headaches.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's migraine headaches in detail.  Lastly, the examiner is requested to offer an opinion as to the degree of functional impairment the Veteran's migraine headaches produces in her capacity for performing substantially gainful employment and whether such employment is possible given the severity of the disability.

4. Following the completion of the development required as instructed above, readjudicate the Veteran's claims for an initial increased disability ratings, based on the entirety of the evidence.  If the decision remains adverse to the Veteran, provide her with a supplemental statement of the case and an opportunity to respond.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

